Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendments filed on November 23, 2021, under which claims 1-8 and 10-21 are pending and under consideration.	

Response to Arguments
	Applicant’s amendments have overcome the previous § 103 rejection of claims 1-8, 10-13, and 15-21 over Lapiotis in view of Malhotra. Therefore, the previous § 103 rejections have been withdrawn. 
A new ground of rejection under § 103 has been set forth below. The newly recited limitation of “wherein the decision logic to trigger the action may comprehend a logical operation between more than one of the individual conditions” in claim 1 is accounted for by new reference Wang discussed in the rejections below. Therefore, applicant’s arguments, which assert that the previous combination of references alone does not teach the above limitation, are moot under the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 8, the expression “wherein the decision logic to trigger the action may comprehend a logical operation between more than one of the individual conditions” is indefinite as to whether the term “may” denotes an optional feature or a required functionality. 
The term “may” is generally used to denote optional exemplary features. If “may” is understood in such a manner, then the element of “comprehend a logical operation between more than one of the individual conditions” would be an optional feature and not a limitation of the claim for purposes of determining patentability. However, the term “may” is also sometimes used to denote a capability of performing some action. In the present context, it is unclear whether the term “may” denotes an optional feature or instead denotes a required functionality. Therefore, it is unclear as to whether “comprehend a logical operation between more than one of the individual conditions” is or is not a limitation of the claim. See MPEP 2173.05(d) (“Exemplary Claim Language”), which states: “In those instances where it is not clear whether the claimed narrower [feature] is a limitation, a rejection under 35 U.S.C. 112, second paragraph should be made.”
For purpose of examination, the above phrase has been interpreted to be “wherein the decision logic to trigger the action is configured to comprehend a logical operation between more than one of the individual conditions,” since such appears to be in line with the 
The remaining dependent claims 2-7 and 10-21 are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims but without curing the deficiencies thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8, 10-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lapiotis et al. (US 2017/0019302 A1) (hereinafter “Lapiotis”) in view of Malhotra (US 2014/0180566 A1) and Wang et al., “Complex RFID event processing,” The VLDB Journal (2009) 18:913–931 (hereinafter “Wang”).
As to claim 1, Lapiotis teaches an electronic system for facilitating action decisioning in a communications network, said system comprising one or more data interfaces for transferring data, [FIG. 4, disclosing an electronic system (analytics-driven network architecture 400, as described in [0033]). The system includes one or more data interfaces for transferring data, such as a data interface between data analytics 408 and node 402, or an interface 110 between data analytics platform 104 (corresponding to data analytics 408) and configurable network 108 (FIG. 1)] at least one processor for processing instructions and other data, [[0021]-[0022]: “one or more processors”] and memory for storing the instructions and other data, said at least one processor being configured, in accordance with the stored instructions, [[0067]: “computer program instructions” stored in a computer-readable storage medium] to cause: 
integrating data from a plurality of data sources internal and/or external to the network, [data including data 106 received by data analytics platform 104, as shown in FIG. 1. [0022]: “a data analytics service platform 104 is operative to receive, monitor, obtain, measure, or otherwise determine various pieces of data or information via one or more suitable communication network paths 110.”] wherein the integrated data includes 
contextual, substantially real-time event data indicative of occurrences of events including events regarding one or more users of the network and/or taking place in or being at least detectible via the network; [[0034]: “a portion of the various environmental states relevant to the network, e.g., network states, service user behavior states, data flow states, geographic/location-specific conditions”; such states may be represented as a situation Si, “defined as a set or combination of events [ei], i.e., Si={e1, e2, . . . , eN}, wherein the events ei represent network and user states or other state variables exhibiting changes (e.g., threshold crossings).” With respect to the limitation of “real time,” Lapiotis teaches that event data may be received as part of a dynamic profile (see FIG. 7, step 702); “a real-time dynamic chain design process flow that is concerned with generating appropriate design change actions based on incoming DSPs” ([0054]); and that “[t]he data analytics platform continuously feeds the DPA element with dynamic situation profiles” (Lapiotis, [0055]). Additionally, Lapiotis teaches “real-time data gathering” in the big data context ([0007]), and that “the real-time conditions monitored and curated by the Big Data Analytics” ([0064]). The description of “dynamic,” together with the context of “real-time dynamic chain design process flow,” “continuously feeds,” and real-time Big Data gathering, teaches that the situation profiles (which are event data) have the characteristic of being real-time. See also [0038] (“real-time” updating) and [0035] (dynamically learned CSP).] and
data on more slowly evolving or substantially static dimensions [“population profiles” ([0045] and [0065]). For example, [0049] teaches a ratio of early adopters in a city. A population profile is considered to be “data on substantially static dimensions,” to the extent required by the claim under its broadest reasonable interpretation. Alternatively, as the claim only requires data that is “more slowly evolving” than other data, it is understood that Lapiotis, which discloses a variety of different types of events, discloses certain event data that is “more slowly evolving” than other event data, so as to satisfy the instant claim limitation.];
establishing and maintaining a digital catalog based on the integrated data, the integrated data being processed, incorporating at least data abstraction, to a plurality of cataloged items [FIG. 6: “historical profile database 510,” which corresponds to a “digital catalog” as recited in the instant claim. As shown in FIG. 7, the profile history (historical profile database) is constructed by appending dynamic situation profiles, which may include the aforementioned data integrated data, received as a dynamic situation profile (DSP). See also [0062]: “Where the received DSPs do not match corresponding CSPs, they are appended to or stored in a profile history database.” The limitation of “incorporating at least data abstraction” is disclosed in [0034]: “a particular situation may be considered as an aggregate state of a plurality of events” and [0036] (“dynamic aggregate subscriber population and network behavior data”).] for constructing real-time decision logics involving one or more of the cataloged items for triggering the execution of actions [As shown in FIG. 7, the historical profile database is used to derive candidate characteristic profiles (step 714), which are incorporated in real-time decision logics (e.g., steps 704, 706, 708, and 710). With respect to “real-time,” see [0054]-[0055], describing a “real-time dynamic design chain flow,” and the discussion of “real time” above.], said cataloged items including contextual event based trigger 4Docket No. 3502-1587conditions and other trigger conditions based on said more slowly evolving or substantially static dimensions, [As described in [0034], discussed above, a situation profile includes various events, which read on the instant limitation of “contextual event based trigger 4Docket No. 3502-1587conditions and other trigger conditions.” See also FIG. 7, steps 712 and 714.]
publishing the catalog for remote access, [In general, the catalog is made accessible to a component of the electronic system (such as DPA 404 of FIG. 4), thereby satisfying the limitation of publishing the catalog for access. With respect to “remote access,” paragraph [0063] teaches “historical profile database 806…may be provided elsewhere in a network.” Note apparatus 800 is referred to as a network node for profile analysis ([0063], second sentence), corresponding to network node 402 in FIG. 2 (and including components such as DPA 404 of FIG. 4). Therefore, it is understood that “elsewhere in a network” refers to a location remote from the network node 402. It is noted that the claim does not recite a particular device that performs the remote access.]
receiving […] a request indicative of a number of individual conditions comprised in said cataloged items for a decision logic to trigger an action, said number of indicated individual conditions including at least one contextual event based trigger condition, [The receipt of a new candidate situation profile (CSP) by interface 520 from user input, and/or the receipt of the new RSP by DPA 404 from the DSCD 406 read on the instant limitation. See [0036]: “DSCD 406 and/or its design logic editor 516 is operative to post the new CSPs 522 to the CSP database 506 of DPA 404 where they can be used by the profile matching engine 502 in subsequent matching operations.” As shown in FIG. 5, the new CSPs are received by the DPA 404 and new CSPs are produced from candidate actionable profiles (CAPs) from profile learning engine 514 based on historical profile database 510 (FIG. 5; [0036]: “Such profiles may be termed ‘candidate actionable profiles’ (CAPs) 515, which may be provided to or posted on a design logic editor 516 operating at or as part of DSCD 406”; [0060]: “the design logic editor can be used to incorporate the posted CAPs into the set of CSPs and plug in conditional expressions of existing or new automatic design rules and map them to appropriate design actions.”) and/or by user input ([0036]: “human machine interface 520 (e.g., display, command line interface, etc.) that may be used by a domain expert to define or configure new CSPs based on new, additional and/or alternative design logic 524 that may be provided by the expert”).   
With respect to the limitation of “individual conditions,” the CAPs that are incorporated into CSPs are “profile vectors that can adequately represent clusters of frequently occurring similar (or close) profile vectors” ([0058]). Furthermore Lapiotis, [0034], teaches that “a ‘situation profile’ may be defined as an N-dimensional vector where events (or representative state variables) may take on specific values...” Lapiotis, [0037] also teaches that a “similarity index may be determined between the dynamic situation profile and a characteristic situation profile (CSP) corresponding to the particular situation” and determining whether “the similarity index is within an acceptable window.” The similarity index is “a degree of similarity or matching (e.g., vector distance)” ([0036]), and, as described in [0039], the index may be a measure such as a Euclidean distance that is compared and the profiles that the “dimensionality” of the compared profiles may be “the same for purposes of measuring similarity or distance.” Since a characteristic situation profile (CSP) is a vector that is used in similarity matching and contains N elements, and indicates N-number of individual conditions, each individual element of the vector is considered to indicate an individual condition. Specifically, for each element of the vector, the corresponding “condition” is a requirement that the difference of the values (the value in the dynamic situation profile and the characteristic situational profile CSP) be within the “acceptable window” associated with the similarity index, when the similarity index is measured as a Euclidean distance, for example.] and 
subsequently serving the received request in a substantially real-time fashion by issuing a trigger signal responsive to detecting fulfillment of the number of indicated individual conditions associated with the request as determined based on the received, integrated data. [[0037]: “A similarity index may be determined between the dynamic situation profile and a characteristic situation profile (CSP) corresponding to the particular situation…If the similarity index is within an acceptable window, one or more control signals may be generated to effectuate a dynamic design change action for changing configuration of at least a part of the network operating to service user data flows of the service users.” As noted above, the similarity index is “a degree of similarity or matching (e.g., vector distance)” ([0036]), and, as described in [0039], the index may be a measure such as a distance (e.g., Euclidean distance) that is compared and the profiles that the “dimensionality” of the compared profiles may be “the same for purposes of measuring similarity or distance.” Thus, Lapiotis teaches fulfillment by a similarity/distance falling within an acceptable window. Note that in order for the Euclidean distance between two vectors to be within a certain acceptable window, the distance between each variable must also be within that acceptable window (thus, the similarity between each vector element must still be satisfied). In other words, since Lapiotis determines similarity based on a distance measure and teaches that the dimensionality of the compared vectors may be the same, Lapiotis’s teachings cover the situation where every element of the characteristic situation profile matches every element of the dynamic situation profile to the acceptable window. It is also understood that within the teachings of Lapiotis, the similarity may be an exact match (a distance of zero).] 
Lapiotis does not explicitly teach: 
(1)	the limitation that the request is received “from a remote client system”; and 
(2)	“wherein the decision logic to trigger the action may comprehend a logical operation between more than one of the individual conditions.”
Malhotra, in an analogous art, teaches the limitation (1) listed above. Malhotra generally relates to “complex event processing” (see title) and is therefore in the same field of endeavor as the claimed invention, noting that paragraph 1 of applicant’s specification refers to the field of complex event processing. 
In particular, Malhotra teaches a request that is received “from a remote client system” [[0026] and FIG. 1: “user device 140” connected remotely to “server 101” via the internet 132, as further described in [0043]: “event processing system 122 is communicatively coupled to multiple user devices 140 a-b…A domain expert may interact with the user device 140a to define constraints (or criteria) that identify an event as an event-of-interest.” See also [0037]-[0038] (“Various types of users may interact with user interface 142 to communicate information to the server 101.”) and [0030] (“The constraints module 126 may serve to interact with, for example, the user device 140 to pre-define fixed and/or real-time constraints (or rules).”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lapiotis and Malhotra by modifying the system of Malhotra such that the request is received “from a remote client system.” The motivation would have been to enable a user, such a domain expert to interact with a server that performs event processing, as suggested by Malhotra ([0043] and [0038], see parts quoted above). 
Wang, in an analogous art, teaches the remaining limitation (2) listed above. Wang teaches “complex RFID event processing.” Therefore, Wang is in the same field of endeavor as the claimed invention, namely complex event processing. Wang teaches various complex events (§ 2.3 (“Complex RFID events”) that are used a trigger conditions. Detected events “can trigger real-time responses,” such as “send an alert to the security personnel for response” (§ 1.2.2, first two paragraphs).
In particular, Wang teaches “wherein the decision logic to trigger the action may comprehend a logical operation between more than one of the individual conditions” [§ 2.2, paragraphs: “A complex event is usually defined by applying event constructors to its constituent events.” Examples of logical operators are described in § 2.3.1 (“Basic non-temporal complex event constructors”): “– OR (∨): disjunction of two events E1 and E2 (E1 ∨ E2) occurs when either E1 or E2 occurs; – AND (∧): conjunction of two events E1 and E2 (E1 ∧ E2) occurs when both E1 and E2 occur disregarding their occurrence orders…” Note that the occurrence of individual events that make up the complex event constitutes an “individual condition.” The aspect of “decision logic to trigger the action” is taught in § 3 (“RFID rules”): “ON event / IF condition DO action1; action2; …; action3.” That is, actions are triggered when the overall trigger condition is satisfied (e.g.,, EVENT is true). Therefore, these individual conditions, which are part of the overall trigger condition, and the associated local operations are evaluated (comprehended) by a “decision logic.” See also Fig. 15 (“Algorithm RFID_COMPLEX_EVENT_DETECTION”), which describes the decision logic.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lapiotis and Malhotra with the teachings of Wang by implementing the feature “wherein the decision logic to trigger the action may comprehend a logical operation between more than one of the individual conditions” as taught by Wang. The motivation would have been to effectively process complex events (Wang, abstract: “We… develop an RFID event detection engine that can effectively process complex RFID events”).

As to claim 2, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 1, wherein the integrated data further comprises action data indicative of a plurality of actions available for execution in the network or an external system functionally connected thereto [Lapiotis, [0060]: In the learning process, the design logic editor 516 is used to “incorporate the posted CAPs [candidate actionable profiles] into the set of CSPs [candidate situation profiles] and plug in conditional expressions of existing or new automatic design rules and map them to appropriate design actions.” Therefore, it is understood that the system of Lapiotis includes action data indicative of appropriate design actions (a plurality of actions available for execution). It is noted that the recitation of “integrating data” in the parent claim does not require a particular data processing operation that distinguishes over of Lapiotis.], said system being configured to include said plurality of actions in the catalog and allocate the action of the decision logic associated with said number of indicated individual conditions associated with the request [Lapiotis, [0060], quoted above. The association of candidate situation profiles with one or more appropriate design actions reads on the instant limitation of “allocate the action.”], and further wherein said trigger signal instructs to commence execution of the action. [Lapiotis, [0004] (near bottom): the “control signals” is to “effectuate a dynamic design change action for changing configuration of at least a part of the network operating to service user data flows of the service users.”]  

As to claim 3, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 1, further comprising a notification interface through which the trigger signal is conveyed towards a number of systems [Lapiotis, [0037]: “one or more control signals may be generated to effectuate a dynamic design change action for changing configuration of at least a part of the network operating to service user data flows of the service users.” As shown in Lapiotis, FIG. 1, the configurable network 108 is connected to the system comprising 102 and 106. Configurable network 108 may have a number of systems, as shown in FIG. 2 and described in Lapiotis, [0024] (“service network 200 that may be operative as the configurable network 108 of FIG. 1”)] that receive notifications indicative of the fulfillment of said number of indicated individual conditions.” [With respect to the limitation of “subscribed,” the systems of the configurable network are arranged to receive the control signals, as shown in FIG. 1. Therefore, they are considered to be “subscribed.” The trigger signal indicates fulfillment of said number of conditions (i.e., fulfillment as determined by “the similarity index is within an acceptable window” as described in Lapiotis, [0037]).].
The combination of references thus far does not teach the detail that the number of systems are “subscribed” to receive the notifications. 
Malhotra further teaches systems “subscribed to receive the notifications” [[0081]: “rules are applied…and the user is notified of any events that are detected…The user may subscribe to the notification service by selecting the “Subscribe” menu button 620…The user may choose to receive the alert notification via email, text message to a mobile device, facsimile, or any other communications means.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of Lapiotis, Malhotra, and Wang, the further teachings of Malhotra by modifying the number of systems to be “subscribed” to receive the notifications. The motivation would have been to allow a user to receive notifications of events detected as a result of application of event processing rules, as suggested by Malhotra ([0081], quoted above).

As to claim 4, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 1, wherein said processing comprises at least one processing element selected from the group consisting of: aggregation, correlation, mapping, normalization, enrichment, counting, validation, duplicate handling, duplicate removal, and filtering. [Aggregation, as disclosed in Lapiotis, [0034]: “a particular situation may be considered as an aggregate state of a plurality of events” and Lapiotis, [0036] (“dynamic aggregate subscriber population and network behavior data”).] 

As to claim 5, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 1, wherein said contextual event data comprises at least one element selected from the group consisting of: call data, messaging data, service quality data, environmental event data [environmental event data as disclosed in Lapiotis, [0022] (“data or information may be relevant with respect to one or more environmental states of the configurable network 108”) and [0034] (“environmental states relevant to the network, e.g., network states, service user behavior states, data flow states, geographic/location-specific conditions”).], time data, date data, location data [Lapiotis also discloses geographic/location-specific conditions (location data) at [0034]], and user terminal change data. 

As to claim 6, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 1, wherein said data on more slowly evolving or substantially static dimensions comprises at least one user related element selected from the group consisting of: profile [Lapiotis, [0065]: subscriber population profile], subscription, identity, service usage, service preferences, roaming statistics, user device, demographics, age, address, and gender.  

As to claim 7, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 2, wherein said plurality of actions include at least one action selected from the group consisting of: [It is noted that the instant claim recites an alternate expression that is satisfied by any item in the list of alternatives. A few examples of items disclosed by the prior art have been cited below.] transmission of a message, transmission a message to a number of users or an operator of the client system, [Lapiotis, [0052]: “A dynamic design action may be established to create new resources for broadcasting a smartTV advertisement just for the viewers of the NBA game of City X within the next 10 minutes] capacity increase or decrease, increase or decrease of processing capacity [Lapiotis, [0061]: “dynamic service chain management and orchestration (e.g., adding or terminating various end-to-end service chains within the network)”], issuance of a signal triggering a campaign, increase or decrease of data transfer capacity, (re-)allocation of processing or data transfer resources [Lapiotis, [0061]: “Scaling (Autoscaling or triggered) Service Functions within Service Chains—e.g., add a new virtual DPI server to accommodate the traffic (e.g., based on number of connections) in a particular geographical location”], limitation of data usage, increase or decrease of bandwidth, execution of QoS operation, transmission of a notification or an alarm message, and transmission of a notification to a number of users indicative of proposed, forthcoming or executed connection setting changes.  

As to claim 8, the combination of Lapiotis, Malhotra, and Wang teaches a method for facilitating action decisioning in a communications network to be performed by at least one electronic device [Lapiotis, FIG. 4, disclosing a system (analytics-driven network architecture 400, as described in Lapiotis, [0033]) for performing the method]. 
The method comprises steps that are the same or substantially the same as the operations recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 8. 
While there are minor differences in wording between the corresponding limitations of claim 8 and claim 1 (claim 8 recites “wherein the integrated data is process” rather than “the integrated data being processed”; “incorporating utilization of at least one data abstraction” rather than “incorporating at least one data abstraction”; “decision logic for triggering” rather than “decision logic to trigger”; and “serving the request” rather than “serving the received request”), the citations of Lapiotis given for claim 1 also apply to the wording used in claim 8.     

As to claim 10, the combination of Lapiotis, Malhotra, and Wang teaches a non-transitory computer readable medium on which is stored a program, which, when executed by a computer, [Lapiotis, [0021]: “non-transitory computer-readable storage media,” which stores instructions (Lapiotis, claim 24 and [0067]: computer program instructions”) executable by a computer comprising “one or more processors” (Lapiotis, [0022]) performs the method of claim 8 [as set forth in the rejection of claim 8, above. The rejection made to claim 8 is applied to the instant claim.]  

As to claim 11, the combination of Lapiotis, Malhotra, and Wang teaches the electronic system of claim 1, wherein the data on more slowly evolving or substantially static dimensions comprise user profile related data [Lapiotis, [0065]: “subscriber population profile”], and wherein the conditions based on said more slowly evolving or substantially static dimensions are criterion conditions [Lapiotis, [0062]: match between DSPs and CSPs based on a similarity measurement. Note that the CSPs are based on based on said more slowly evolving or substantially static dimensions], and wherein the number of indicated individual conditions further includes at least one condition based on dimensions that are substantially static or evolving more slowly than dimensions of the contextual, substantially real-time event data. [This limitation is taught by Lapiotis because a match between a dynamic situation profile and a candidate situation profile is based on the data upon which the candidate situation profile was based, such data having slowly evolving or substantially static dimensions for the reasons set forth in the rejection of claim 1.] 

As to claim 12, the combination of Lapiotis, Malhotra, and Wang teaches the electronic system of claim 11, wherein the system is configured to allocate the action of the decision logic associated with said number of indicated individual conditions associated with the request 8Docket No. 3502-1587responsive to receipt of an indication of the action in said request. [Lapiotis, [0060], “the design logic editor can be used to incorporate the posted CAPs into the set of CSPs and plug in conditional expressions of existing or new automatic design rules and map them to appropriate design actions. Further, the design logic editor may also be used by the human expert to define new rules based on CSPs and map them to corresponding actions from scratch.” That is, the design logic editor 516 of FIG. 4 maps (allocates) the conditions with a design logic. The design logic editor 516 operates upon receipt of the “request” as set forth in the rejection of claim 1.]

As to claim 13, the combination of Lapiotis, Malhotra, and Wang teaches the electronic system of claim 12, wherein the action is issuance of a signal triggering a marketing campaign. [Lapiotis, [0045]: “the streamed advertisement content adapts to the current online subscriber home and mobile viewers' population profiles and preferences”; for example, Lapiotis, [0052]: “A dynamic design action may be established to create new resources for broadcasting a smartTV advertisement just for the viewers of the NBA game of City X within the next 10 minutes.” Therefore, Lapiotis teaches advertisement (i.e., a marking campaign) as an action effectuated by its disclosed system. With respect to the limitation of “issuance of a signal triggering,” Lapiotis teaches the issuance of a trigger action, as addressed in the rejection of claim 1. The issuance of a trigger action may be regarded as part of the “action” in Lapiotis.] 

As to claim 15, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 2, comprising a notification interface through which the trigger signal is conveyed towards a number of systems [Lapiotis, [0037]: “one or more control signals may be generated to effectuate a dynamic design change action for changing configuration of at least a part of the network operating to service user data flows of the service users.” As shown in Lapiotis, FIG. 1, the configurable network 108 is connected to the system comprising 102 and 106. Configurable network 108 may have a number of systems, as shown in Lapiotis, FIG. 2 and described in [0024] (“service network 200 that may be operative as the configurable network 108 of FIG. 1”)] that receive notifications indicative of the fulfillment of said number of indicated individual conditions. [With respect to the limitation of “subscribed,” the systems of the configurable network are arranged to receive the control signals, as shown in Lapiotis, FIG. 1. Therefore, they are considered to be “subscribed.” The trigger signal indicates fulfillment of said number of conditions (i.e., fulfillment as determined by “the similarity index is within an acceptable window” as described in Lapiotis, [0037]).].
The thus-far combination of references does not teach the detail that the number of systems are “subscribed” to receive the notifications. 
Malhotra further teaches systems “subscribed to receive the notifications” [[0081]: “rules are applied…and the user is notified of any events that are detected…The user may subscribe to the notification service by selecting the “Subscribe” menu button 620…The user may choose to receive the alert notification via email, text message to a mobile device, facsimile, or any other communications means.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of Lapiotis, Malhotra, and Wang, the further teachings of Malhotra by modifying the number of systems to be “subscribed” to receive the notifications. The motivation would have been to allow a user to receive notifications of events detected as a result of application of event processing rules, as suggested by Malhotra ([0081], quoted above).

As to claim 16, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 2, wherein said processing comprises at least one processing element selected from the group 9Docket No. 3502-1587 consisting of: aggregation, correlation, mapping, normalization, enrichment, counting, validation, duplicate handling, duplicate removal, and filtering. [Aggregation, as disclosed in Lapiotis, [0034]: “a particular situation may be considered as an aggregate state of a plurality of events” and Lapiotis, [0036] (“dynamic aggregate subscriber population and network behavior data”).] 

As to claim 17, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 3, wherein said processing comprises at least one processing element selected from the group consisting of: aggregation, correlation, mapping, normalization, enrichment, counting, validation, duplicate handling, duplicate removal, and filtering.  [Aggregation, as disclosed in Lapiotis, [0034]: “a particular situation may be considered as an aggregate state of a plurality of events” and Lapiotis, [0036] (“dynamic aggregate subscriber population and network behavior data”).] 

As to claim 18, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 2, wherein said contextual event data comprises at least one element selected from the group consisting of: call data, messaging data, service quality data, environmental event data [environmental event data as disclosed in Lapiotis, [0022] (“data or information may be relevant with respect to one or more environmental states of the configurable network 108”) and Lapiotis, [0034] (“environmental states relevant to the network, e.g., network states, service user behavior states, data flow states, geographic/location-specific conditions”).], time data, date data, location data [Lapiotis also discloses geographic/location-specific conditions (location data) at [0034]], and user terminal change data.  

As to claim 19, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 3, wherein said contextual event data comprises at least one element selected from the group consisting of: call data, messaging data, service quality data, environmental event data, [environmental event data as disclosed in Lapiotis, [0022] (“data or information may be relevant with respect to one or more environmental states of the configurable network 108”) and [0034] (“environmental states relevant to the network, e.g., network states, service user behavior states, data flow states, geographic/location-specific conditions”).] time data, date data, location data [Lapiotis also discloses geographic/location-specific conditions (location data) at [0034]], and user terminal change data.  

As to claim 20, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 4, wherein said contextual event data comprises at least one element selected from the group consisting of: call data, messaging data, service quality data, environmental event data, [environmental event data as disclosed in Lapiotis, [0022] (“data or information may be relevant with respect to one or more environmental states of the configurable network 108”) and Lapiotis, [0034] (“environmental states relevant to the network, e.g., network states, service user behavior states, data flow states, geographic/location-specific conditions”).] time data, date data, location data [Lapiotis also discloses geographic/location-specific conditions (location data) at Lapiotis, [0034]], and user terminal change data.  

As to claim 21, the combination of Lapiotis, Malhotra, and Wang teaches the system of claim 2, wherein said data on more slowly evolving or substantially static dimensions comprises at least one user related element selected from the group consisting of: profile [Lapiotis, [0065]: subscriber population profile], subscription, identity, service usage, service preferences, roaming statistics, user device, demographics, age, address, and gender.

2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lapiotis in view of Malhotra and Wang, and further in view of Nguyen et al. (US 2018/0032899A1) (“Nguyen”) and Kahan et al. (US 2013/0339448A1) (hereinafter “Kahan”).
As to claim 14, the combination of Lapiotis, Malhotra, and Wang teaches the method of claim 8, wherein: 
the electronic device is a server computer; [Lapiotis, [0033]: network architecture 400 comprising a network node or subsystem 402, which may have the structure shown in FIG. 8. Network node or subsystem 402 reads on a “server computer,” since it provides a service utilized by configurable network 108 of FIG. 1]
the event data sources comprise network elements; [Lapiotis, [0022]: “a data analytics service platform 104 is operative to receive…various pieces of data or information via one or more suitable communication network paths 110.” Note that as shown in Lapiotis, FIG. 1, the paths 110 connect between data analytics platform 140 and the configurable network 108.]
the data on more slowly evolving or substantially static dimensions are user profile data [Lapiotis, [0065]: “subscriber population profile”], and the data from the plurality of data sources internal and/or external to the network comprises action data indicative of a plurality of actions available for execution in the network or an external system functionally connected thereto; [Lapiotis, [0060]: In the learning process, the design logic editor 516 is used to “incorporate the posted CAPs [candidate action profiles] into the set of CSPs [candidate situation profiles] and plug in conditional expressions of existing or new automatic design rules and map them to appropriate design actions.” Therefore, it is understood that the system of Lapiotis includes action data indicative of appropriate design actions (a plurality of actions available for execution).]
the number of indicated individual conditions includes at least one condition based dimensions that are substantially static or evolving more slowly than dimensions of the contextual, substantially real-time data.  [This limitation is taught by Lapiotis because a match between a dynamic situation profile and a candidate situation profile is based on the data upon which the candidate situation profile was based, such data having slowly evolving or substantially static dimensions for the reasons set forth in the rejection of claim 8.] 
The combination of Lapiotis, Malhotra, and Wang does not teach the details that: (1) the profile data is “obtained from a plurality of batch data sources”; and (2) “the receiving step is performed through utilization of a subscription based notification mechanism.”
Nguyen, in an analogous art, teaches data “obtained from a plurality of batch data sources.” Nguyen generally relates to enterprise-level data analytics (see [0012]) for complex event processing using a CEP system 514 that receives streaming data 504 for real-time and/or near-real-time processing ([0035]). Therefore, Nugyen is analogous art for at least the reason of being in the fields of data analytics and complex event processing. 
In particular, Nguyen teaches obtaining data from a plurality of batch data sources [[0044]: “For example, the result of processing batch data sources (e.g., in-store transaction history) may be combined with the result of processing a stream data source (e.g., streaming e-commerce transactions) to calculate a cumulative result (e.g., the total amount spent) or an averaged result (e.g., a raspberry flavor preference).”] Nguyen, FIG. 5 and [0050] further teaches that “demographic information” may be conveyed via batch data, thereby teaching that batch data sources are suitable for user profile data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lapiotis, Malhotra, and Wang with the teachings of Nguyen by using profile data obtained from a plurality of batch data sources, in order to obtain the profile data from a suitable source and/or to obtain a cumulative calculation based on both batch and stream data sources, as suggested by Nguyen ([0044] and [0050] quoted above). 
	Kahan, in an analogous art, teaches “the receiving step is performed through utilization of a subscription based notification mechanism.” Kahan generally relates to networked systems that implement subscription management of subscribed devices (see title). The system disclosed in Kahan includes complex event processing (see [0064]: “a complex event processing apparatus 544 of the intermediate device 540 creates a complex event”). Therefore, Kahan is analogous art for at least the reason of being in the fields of data analytics and complex event processing.
	In particular, Kahan teaches “the receiving step is performed through utilization of a subscription based notification mechanism” [[0059]: “The intermediate server is configured to receive the identification information of the subscriber device from the subscriber device 510 via the network 501, and receive the event topic selected by the subscriber device based on the event topic list. The event subscription manager 542 is configured to add the identification information of the subscriber device and the selected event topic to an event topic subscription search table… The event sending manager 543 is configured to send a notification event including the event topic and the new resource content to the subscriber device 510.” In this context, the combination of the event subscription manager and the notification mechanism may be regarded as a subscription based notification mechanism. Since the event subscription manager is involved with data received from a subscriber device, Kahan teaches the instant limitation].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lapiotis, Malhotra, Wang, and Nguyen with the teachings of Kahan by modifying the method of Lapiotis (as modified by the other references) such that the receiving step is performed through utilization of a subscription based notification mechanism, in order to manage data receive from a subscriber device and provide services such as event subscription to subscriber devices, as suggested by Kahan, [0059] (quoted above) and [0056] (“services such as event subscription, event updating, subscription cancelation and event sending may be provided to at least two resource content publishing devices”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document depicts the state of the art.
Wu et al., “High-Performance Complex Event Processing over Streams,” SIGMOD 2006, June 27-29, 2006, Chicago, Illinois, USA teaches logical operations for event processing, and the programming of such operations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124